department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l number release date cc intl br2 spr-131859-00 uil date memorandum for gary nakao acting i r s taxpayer_advocate honolulu hawaii from subject valerie mark assistant to the branch chief cc intl br2 clarification of date memorandum on date we issued a memorandum see attached in reference to consent dividends_paid by a personal_holding_company to its shareholder specifically the taxpayer declared a consent_dividend to its shareholders under sec_565 of the internal_revenue_code all the shareholders signed the proper consents form - consent of shareholder to include specific amount in gross_income the taxpayer filed the consents and form_973 corporate claim for deduction for consent dividends with its form_1120 on date pursuant to an extension to file some of the taxpayer’s shareholders are foreign persons the taxpayer included a payment of percent of the amount of the consent dividends attributable to the foreign shareholders with its form_1120 because the taxpayer had already filed its form_1042 it filed an amended_return to report the consent dividends on date the philadelphia service_center assessed a late payment penalty and interest charge on the amount shown on the amended form_1042 from the due_date date until the date the tax was actually paid the taxpayer subsequently requested assistance from your office maintaining that the penalty and interest charges were improperly imposed for the reasons discussed in the attached memorandum we concluded that the assessments were proper the taxpayer has now raised certain concerns with respect to our conclusion the following responds specifically to those concerns an extension of time to file is never an extension_of_time_to_pay_tax the taxpayer asserts that there is no connection between sec_565 the regulations under that section and revrul_78_296 on the one hand and the spr-131859-00 conclusion in the memorandum that an extension of time to file does not extend the requirement to timely pay the requisite tax on the other the june 15th memorandum contained the following analysis sec_565 provides that the tax shall accompany the form_972 code sec_565 provides that the form_972 shall accompany the taxpayer’s form_1120 the due_date for filing a corporate tax_return for a calendar_year taxpayer is march 15th however sec_1 a of the income_tax regulations provides that if certain requirements are met a corporation is allowed an automatic_extension of that time to september 15th among the requirements is the duty to make a remittance on or before the date prescribed for payment of the amount of the properly estimated unpaid tax_liability sec_1_6081-3 therefore notwithstanding the extension to file the taxpayer must ensure that its tax_liability is fully satisfied by the actual return filing_date the taxpayer argues that in the present case sec_1_6081-3 does not apply because the tax remitted is not the corporation’s tax but rather the tax of the individual foreign shareholders in such corporation to support this argument the taxpayer notes that the sec_565 payment is intended to be analogous to a withholding_tax under sec_1441 sec_1441 of the code imposes a tax on the payment of u s source dividends to foreign persons for purposes of sec_1441 withholding the cash_method_of_accounting is utilized accordingly until there is an actual payment no tax is due once a payment is made the tax is imposed and both the foreign shareholder and the corporation as the withholding_agent are liable we agree that the amount of the tax under sec_565 is determined by analogy to sec_1441 thus the tax remitted will be credited against the amount the shareholder would have owed had an actual dividend been paid however because an actual dividend is not paid there is no liability imposed for nonpayment of the tax instead the consent is simply invalidated in such a circumstance the corporation loses its deduction in other words the irs has no recourse against the shareholder if the corporation fails to remit the tax with the consent the tax is paid_by the corporation in order to receive a benefit and as such it is its tax sec_6151 requires a taxpayer to remit all taxes due by the due_date of a return without regard to an extension to file supporting the conclusion above sec_6151 of the code provides that- except as otherwise provided in this subchapter when a return of tax is required under this title or regulations the person required to make such return shall without assessment or notice_and_demand from the secretary pay such tax to the internal revenue office with whom the return is filed and shall pay such tax at the spr-131859-00 time and place fixed for filing the return determined without regard to any extension of time for filing the return emphasis added as delineated above the tax imposed on consent dividends_paid to foreign shareholders must accompany the consent that consent in turn must be filed with the corporation’s form_1120 the corporation as the person required to make the return must pay the tax by the due_date of the return determined without regard to extensions neither the code nor the corresponding regulations permit an extension of time to remit this tax thus the irs does not have the authority to grant an extension of time to remit a tax due accordingly the tax was properly due on the original due_date for filing of a form_1120 -- march 15th i hope this information is useful if you have any questions or need additional information please do not hesitate to contact laurie hatten-boyd at __________________________ valerie mark assistant to the branch chief cc intl br2
